Per Curiam.
The Detroit Board of Zoning Appeals denied plaintiff a use variance for property at 1060 23rd Street. Plaintiff appealed to the circuit court by way of a complaint against the city, without naming any area landowners. Ammex, Inc., an area landowner, within 300 feet of plaintiff’s property, sought intervention and was allowed to intervene by an order dated December 8, 1978. Thereafter, the plaintiff and the city agreed to a consent judgment which was entered on May 18, 1979. Ammex appeals.
The intervention of Ammex in the plaintiff’s circuit court action was by right, D'Agostini v City of Roseville, 396 Mich 185; 240 NW2d 252 (1976), as the circuit judge recognized by his order of December 8, 1978. Thereafter, a valid consent judgment required the consent of all parties. In this case, Ammex not only did not consent, it *207vigorously opposed the entry of the consent judgment. We find that the consent judgment entered without Ammex’s consent is a nullity.
The obligation of the circuit judge on an appeal from a Zoning Board of Appeals is clearly spelled out in the recent case of Ed Zaagman, Inc v City of Kentwood, 406 Mich 137; 277 NW2d 475 (1979). That obligation was not met in this case.
Reversed and remanded.